Citation Nr: 9926280	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
 in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1990 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&ROC) in Togus, Maine, which denied the veteran's 
claims for service connection for a gastrointestinal 
disorder, joint pain, and hearing loss.  The veteran filed a 
timely appeal to these adverse determinations.

In a REMAND dated in July 1996, the Board noted that the 
veteran had described his "joint pain" as pain in the knees 
and left shoulder, and that the M&ROC had characterized the 
veteran's claims as service connection for a knee disorder 
and a left shoulder disorder in its most recent rating 
decision.  The Board thus recharacterized the issue of 
entitlement to service connection for "joint pain" as 
entitlement to service connection for a knee disorder and 
entitlement to service connection for a left shoulder 
disorder.  However, as the M&ROC subsequently granted the 
veteran's claim for service connection for a right knee 
disorder in a rating decision dated in July 1998, only the 
issues of service connection for a left knee disorder and 
service connection for a left shoulder disorder are presently 
before the Board.


REMAND

A review of the veteran's claims file reveals that on his VA 
Form 9 substantive appeal, received by VA in December 1994, 
the veteran requested that he be afforded "a hearing before 
a local hearing officer at VAM-ROC Togus."  Such a hearing 
was scheduled for April 26, 1996, and the veteran was 
informed of this by a letter dated in April 1995.  However, 
later in April 1995 and again in September 1995, the veteran, 
through his service representative, requested that the 
veteran's hearing be postponed to allow him to gather 
additional evidence in support of his claims.

When the veteran's claims were previously before the Board in 
July 1996, it was noted that the M&ROC had not taken any 
action on the veteran's hearing request since the time of the 
veteran's September 1994 request for a postponement, and that 
there was no evidence to indicate that the request had been 
withdrawn.  The Board thus instructed the M&ROC to "schedule 
the veteran for his requested hearing before the RO."

However, it appears that such a hearing has not been 
scheduled to date.  Although the M&ROC did send the veteran's 
representative a letter sometime in early to mid-1999 
requesting that the representative provide a VA Form 646, 
with clarification whether the veteran wished to have a 
Travel Board hearing at the M&ROC or at the Board in 
Washington, D.C., the veteran's claims file contains no 
evidence which would indicate that the veteran has ever 
requested a Board hearing at either location.  Although the 
veteran's representative did not address this issue in its VA 
Form 646, the Board notes that, absent any communication from 
the veteran or his representative withdrawing his request for 
a hearing before an RO hearing officer, VA must assume that 
he still desires such a hearing, and schedule a hearing 
accordingly.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a hearing before a hearing officer 
from the Togus, Maine M&ROC.

2.  If the veteran testifies at said 
hearing, the M&ROC should then 
readjudicate the issues of the veteran's 
entitlement to service connection for a 
gastrointestinal disorder, a left knee 
disorder, a left shoulder disorder, and 
hearing loss.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.

3.  If the veteran fails to report for 
said hearing, then the M&ROC should 
associate a statement to that effect with 
the veteran's claims file.  The veteran's 
claims file should then be returned to 
the Board for appellate review.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



